872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph A. LONGO, Plaintiff-Appellant,v.Don GLIME, Individually and d/b/a Perri Auto Sales, Alvin H.Michel, James Kernen, Individually and as President andVice-President, Respectively of Midwest Auto Auction &Service, Inc., Defendants-Appellees,Midwest Auto Auction & Service, Inc., Defendant.
No. 88-1590.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of a motion to dismiss the appeal, response and reply.


2
A review of the record indicates that Longo filed a civil complaint on September 12, 1986, alleging that the defendants misrepresented the condition of an automobile he purchased at an auction.  As the action progressed in the district court, Longo filed several motions for sanctions against various defendants and Martin Waldman, a former attorney for one of the defendants.  Sanctions were denied by order filed May 19, 1988.  Longo appealed on May 31, 1988, from the portion of May 19 order denying sanctions against Waldman.  The district court on November 23, 1988, entered a partial judgment as to Midwest Auto Auction, Alvin Michel and James Kernen.  The action is still pending in the district court as to defendant Glime.


3
The May 19 order denying the imposition of sanctions is not a final decision for purposes of 28 U.S.C. Sec. 1291.   Cf. Robinson v. Tanner, 798 F.2d 1378, 1380 (11th Cir.1986) (per curiam), cert. denied, --- U.S. ----, 107 S.Ct. 1979 (1987);  Appeal of Licht & Semonoff, 796 F.2d 564, 568 (1st Cir.1986);  Eastern Maico Distribs., Inc. v. Maico-Fahrzeugfabrik G.m.b.H., 658 F.2d 944, 947 (3d Cir.1981).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.